Appellate Case: 21-6088     Document: 010110652219       Date Filed: 03/03/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          March 3, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-6088
                                                   (D.C. No. 5:10-CR-00053-PRW-1)
  JASON CHRISTOPHER LUJAN,                                   (W.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, KELLY, and ROSSMAN, Circuit Judges.**
                   _________________________________

       Defendant-Appellant Jason Christopher Lujan, a federal inmate, appeals from

 the district court’s denial of his motion for a sentence reduction under 18 U.S.C.

 § 3582(c)(2). See United States v. Lujan, No. CR-10-00053, 2021 WL 3204492

 (W.D. Okla. July 28, 2021). On appeal, Mr. Lujan challenges the district court’s

 conclusion that the waiver contained in his plea agreement is enforceable. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 21-6088    Document: 010110652219       Date Filed: 03/03/2022      Page: 2



                                      Background

       In June 2010, Mr. Lujan pled guilty to a two-count superseding information

 charging him with being a felon in possession of a firearm and conspiracy to

 distribute a controlled substance. 1 R. 44–54. Mr. Lujan’s plea agreement contained

 the following waiver: “[D]efendant . . . knowingly and voluntarily waives his right to

 . . . [a]ppeal, collaterally challenge, or move to modify under 18 U.S.C. § 3582(c)(2)

 or some other ground, his sentence as imposed by the Court . . . provided the

 sentence is within or below the advisory guideline range . . . .” 1 R. 51–52. In

 January 2011, the court sentenced Mr. Lujan within the guideline range to 324

 months’ imprisonment with each count to be served concurrently. 1 R. 122–23.

       In August 2019, Mr. Lujan filed a motion to reduce his sentence pursuant to

 § 3582(c)(2). 1 R. 136. Mr. Lujan argued that his sentence should be reduced based

 on Amendment 782 to the Sentencing Guidelines, which applies retroactively and

 reduces the base offense levels assigned to drug quantities under U.S.S.G. § 2D1.1. 1

 R. 136. The government opposed the motion, conceding that Mr. Lujan was eligible

 for a sentence reduction but arguing that the court must enforce the appeal waiver in

 his plea agreement. 1 R. 138–52. The district court enforced the waiver and denied

 the motion. Lujan, 2021 WL 3204492, at *1.

                                      Discussion

       We review de novo whether a defendant’s appeal waiver as stated in his plea

 agreement is enforceable. United States v. Lonjose, 663 F.3d 1292, 1297 (10th Cir.

 2011). This court uses the following three-factor test to determine an appeal waiver’s

                                            2
Appellate Case: 21-6088    Document: 010110652219        Date Filed: 03/03/2022     Page: 3



 enforceability: “(1) whether the disputed appeal falls within the scope of the waiver

 of appellate rights; (2) whether the defendant knowingly and voluntarily waived his

 appellate rights; and (3) whether enforcing the waiver would result in a miscarriage

 of justice.” United States v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (en banc)

 (per curiam). A miscarriage of justice results only in situations where: (1) the

 sentencing court “relied on an impermissible factor”; (2) “ineffective assistance of

 counsel in connection with the negotiation of the waiver renders the waiver invalid”;

 (3) “the sentence exceeds the statutory maximum”; or (4) “the waiver is otherwise

 unlawful.” Id. at 1327 (quoting United States v. Elliot, 264 F.3d 1171, 1173 (10th

 Cir. 2001)). A waiver is “otherwise unlawful” where it “seriously affect[s] the

 fairness, integrity or public reputation of judicial proceedings.” Id. (quoting United

 States v. Olano, 507 U.S. 725, 732 (1993)).

       On appeal, Mr. Lujan argues that to enforce his waiver would result in a

 miscarriage of justice. Aplt. Br. at 4. Mr. Lujan claims that the waiver is “otherwise

 unlawful” because it “prevent[s] [him] from pursuing a statutory right consistent with

 the Sentencing Commission’s goals of achieving consistency and uniformity.” Aplt.

 Br. at 6. However, our precedent squarely rejects this argument, and one panel may

 not overrule another. This court has enforced a nearly identical waiver in the context

 of a § 3582(c)(2) motion based on Amendment 782. United States v. Amado, 841

 F.3d 867, 871 (10th Cir. 2016). “[A] defendant’s waiver of the legal consequences of

 unknown future events are commonplace and enforceable. . . . To rule otherwise

 would make Defendant’s promise not to seek relief under § 3582(c)(2) purely

                                            3
Appellate Case: 21-6088   Document: 010110652219         Date Filed: 03/03/2022   Page: 4



 illusory.” Id. The district court correctly concluded that Mr. Lujan’s appeal waiver

 is enforceable.

       AFFIRMED.


                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                           4